DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the amendments filed on 07/15/2022.
Claims 21-40 are currently pending in this application. Claims 1-20 are cancelled. Claims 21-40 are new.
No information disclosure statement (IDS) has been filed.

Response to Arguments
The previously rejected claims 1-20 are cancelled.

Allowable Subject Matter
Claims 21-40 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 21, 31 and 39,

Yang et al. (US 2015/0063288 A1) discloses a constructing a long training field (LTF) sequence of a preamble by combining a plurality of interpolating sequences with LTF tone values associated with at least one of the IEEE 802. The LTF tone values cover at least a portion of band width of a first size, and each of the LTF tone values is repeated one or more times for different subcarriers, rotating phases of tones of the LTF sequence per bandwidth of the first size in an effort to reduce a peak-to-average power ratio (PAPR) during a transmission of the LTF sequence, and replacing tones of the LTF sequence at pilot locations with a defined stream of values chosen in an effort to reduce the PAPR – see figs. 1, 4; paras. [0007] - [0011] of Yang.

Merlin et al. (US 2016/0119933 A1) teaches a method for generating a null data packet (NDP) frame with a physical layer preamble having a legacy preamble portion and a non-legacy portion. The method includes determining control information for at least one station and including the control information in the NDP frame. In some examples, the control information is included in one of a first High Efficiency (HE) signal field (HE-SIG1), a second HE signal field (HE-SIG2), or a third HE signal field (HE-SIG3). Transmitting the NDP frame further includes broadcasting the HE-SIG1 and the HE-SIG2 with information for two or more stations. Transmitting a plurality of legacy preamble portions includes one legacy preamble portion for each 20 MHz channel of a bandwidth comprising two or more 20 MHz channels - see abstract, figs. 1, 4; and paras. [0007], [0008] and [0013] of Merlin.

Chen et al. (US 2016/0128005 A1) teaches an apparatuses, methods, and computer readable media for signaling high efficiency short training field and a high-efficiency wireless local-area network (HEW) station. The HEW station may comprise circuitry configured to: receive a trigger frame comprising an allocation of a resource block for the HEW station, and transmit a high efficiency short training field (HE-STF) with a same bandwidth as a subsequent data portion, wherein the transmit is to be in accordance with orthogonal frequency division multiple access (OFDMA) and wherein the transmit is within the resource block. A subcarrier allocation for the HE-STF may match a subcarrier allocation for the subsequent data portion. The HE-STF and the subsequent data portion may be transmitted with a same power. A total power of active subcarriers of the HE-STF may be equal to or proportional to a second total of data subcarriers and pilot subcarriers of the subsequent data portion – see abstract; figs. 1-2; paras. [0026]-[0029] of Chen.

However, the prior art of record does not teach or render obvious the limitations: in independent claims 21, 31 and 39 for a device, medium and method for, specific to the other limitations with the combination of –
identifying a notification frame received from an initiating or responding device, wherein the notification frame comprises a sequence authentication code (SAC);
generating a null data packet (NDP) frame to be sent on a 160 MHz frequency band, wherein the NDP comprises one or more fields;
generating, using the SAC, a secure long training field (LTF) sequence for the 160 MHz frequency band, wherein the secure LTF sequence comprises a first LTF and a second LTF;
generating a first plurality of first LTF symbols for the the first LTF using a first LTF sequence;
generating a second plurality of second LTF symbols for the second LTF using a second LTF sequence, wherein the first LTF sequence is different from the second LTF sequence;
encoding the NDP with the secure LTF sequence; and causing to send the NDP frame to an initiating or a responding device on the 160 MHz frequency band.

Dependent claims 22-30, 32-38 and 40 are allowed as they depend from allowable independent claim 21, 31 or 39.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAUNG T LWIN/Primary Examiner, Art Unit 2495